United States Court of Appeals for the Federal Circuit

                                                                  August 23, 2006




                                          ERRATA




Appeal No. 05-1511


APPLIED COMPANIES V FRANCIS J. HARVEY, SECRETARY OF THE ARMY

Decided: July 14, 2006                                     Precedential Opinion



Please make the following changes on the hard copy only:

     Page 2, line 17, of the slip opinion, replace “unconditionally accepted Applied’s
VECP” with “definitized VECP savings”

Page 5, lines 7-8, replace “mod P15, which unconditionally accepted the VECP” with
“mod P15, which definitized mutually agreed upon cost savings data in accordance with
Applied Companies’ fax of December 20, 1991.”

Page 6, line 14, of the slip opinion, replace “[testing]“ with “[certifiable cost and pricing]”

Page 6, line 16, of the slip opinion, replace “unconditionally accepted Applied’s VECP
and contained” with “contractually definitized”

Page 7, line 7, of the slip opinion, delete “concept”

Page 7, line 11, of the slip opinion, replace “them” with “mod P9, and should have
promptly objected to mod P15”